Citation Nr: 1828246	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  12-27 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 20 percent prior to October 5, 2010 for degenerative joint disease of the lumbar spine, in excess of 10 percent from October 5, 2010 to June 24, 2014, in excess for 20 percent from June 24, 2014 to March 14, 2016, and in excess of 10 percent from March 14, 2016, to include the propriety of the reductions of the Veteran's disability ratings, from 20 percent to 10 percent, effective October 5, 2010, and again from June 24, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

T. Berry, Counsel


INTRODUCTION

The Veteran had active service from July 1989 to May 1992.

This matter come before the Board of Veterans' Appeals (Board) on appeal from an October 2011rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which decreased the evaluation of degenerative joint disease of the lumbar spine from 20 percent to 10 percent, effective October 5, 2010.  

As was noted in the previous Board remand, dated November 2015, a claim stemming from a rating reduction action is a claim for restoration of the prior rating and, typically, does not contemplate a claim for an increased rating.  Peyton v. Derwinski, 1 Vet. App. 292 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  Here, the Veteran appealed the October 2011 rating decision which reduced his assigned disability rating of 20 percent to 10 percent for degenerative joint disease of the lumbar spine, effective October 5, 2010.  In his October 2012 substantive appeal, the Veteran indicated a higher rating for his back disability was warranted.  The Board finds that the October 2011 rating decision which reduced the rating was also a denial of a petition to have the rating increased.  As a result, the Veteran's appeal of that rating determination has brought before the Board the issue of the propriety of the reduction of the rating in addition to the Veteran's claim for entitlement to an increased disability rating for degenerative joint disease of the lumbar spine.

Additionally, during the pendency of the Veteran's appeal for degenerative joint disease of the lumbar spine, in an April 2015 rating decision, the RO granted an increase in the evaluation of the Veteran's degenerative joint disease of the lumbar spine, and assigned a 20 percent evaluation effective June 24, 2014.  Because this increased evaluation does not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).

Thereafter, a September 2016 rating decision again reduced the Veteran's degenerative joint disease of the lumbar spine from 20 percent to 10 percent, effective from March 14, 2016.  

In September 2015, the Veteran and his spouse provided testimony at a video conference before the undersigned Veterans Law Judge, the transcript of which is of record.  During the September 2015 hearing, the Veteran submitted additional evidence in the form of a statement regarding the impact of his back disability on his employment and waived his right to initial consideration of this evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (c) (2017). 

Finally, the matters of entitlement to service connection for erectile dysfunction, bilateral hearing loss, and tinnitus, were all granted during the pendency of this appeal.  As the Veteran has not expressed disagreement with either the initial ratings or effective dates assigned to these claims, the matters are no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).

Regrettably, the issue is again REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

As was previously discussed in the Board November 2015 remand, the Veteran challenged the October 2011 rating decision, which in pertinent part, decreased the evaluation of degenerative joint disease of the lumbar spine from 20 percent to 10 percent, effective October 5, 2010.  However, the September 2012 statement of the case, and April 2015 and September 2016 supplemental statements of the case issued in response only address the claim as an increased rating claim and the cited regulations and explanation of reasons and bases are confined to applying the criteria for an increased rating and do not cite to, or discuss the regulations and elements for consideration when determining the propriety of a rating reduction.  The distinction is significant, as a case involving the propriety of a reduction requires consideration of regulatory criteria affording certain due process protections specific to such matter that do not apply in a general claim for increase.  See 38 C.F.R. § 3.105 (e) (2017); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991); Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992).  

Additionally, the provisions of 38 C.F.R. § 3.344 (a)(b) may apply to the initial reduction, effective from October 5, 2010 to June 23, 2014, as the 20 percent rating prior to October 5, 2010, was in effect for more than 5 years.  In reduction cases, the issue is whether the RO was justified, by a preponderance of the evidence, in reducing the veteran's rating.  If not, the rating must be restored.  See Brown v. Brown, 5 Vet. App. 413, 421 (1993).  Thus, a supplemental statement of the case must be issued to include the propriety of the rating reduction for the period of October 5, 2010 to June 23, 2014, and again from March 14, 2016.  Manlincon v. West, 12 Vet. App. 238 (1999).

As the RO still has not notified the Veteran of the laws and regulations governing reduction claims, as was noted in the November 2015 Board remand directed, this appeal must remand this appeal for additional development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Finally, updated VA treatment records should be obtained in light of the remand dating from June 2017.  See 38 U.S.C. § 5103A (c)(2); 38 C.F.R. § 3.159 (c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records for the Veteran dated from June 2017 to the present, and associate them with the claims file.  

2.  Issue a supplemental statement of the case adjudicating the claim for an increased rating for degenerative joint disease of the lumbar spine.  The supplemental statement of the case must include the propriety of the reduction of the Veteran's disability rating, from 20 percent to 10 percent, effective October 5, 2010 to June 23, 2014, and again from 20 percent to 10 percent, effective from March 14, 2016.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeal




